In an action brought pursuant to subdivision (e) of section 140 of the Domestic Relations Law to annul a marriage, the plaintiff husband appeals from a judgment of the Supreme Court, Westchester County, dated December 18, 1967, which dismissed the complaint upon defendant’s motion pursuant to CPLR 3211 (subd. [a], par. 2), made at .the opening of the trial, on the ground that the court has not jurisdiction of the subject matter of the cause of action. Judgment reversed, on the law, without costs, motion denied, and case remanded to the Supreme Court, Westchester -County, for disposition. No questions of fact were considered on this appeal. In our opinion there was a sufficient compliance with the residence requirements of subdivision 1 of section 230 of the Domestic Relations Law so as to give the court jurisdiction of the subject matter of the action. Christ, Acting P. J., Brennan, Hopkins, Munder and Martuscello, JJ., concur.